Exhibit 10.7

 

Hyliion Inc.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of March 29, 2019 by
and between Hyliion Inc., a Delaware corporation (the “Company”), and Greg Van
de Vere (“Executive”).

 

RECITALS

 

WHEREAS, the Company designs hybrid drive systems for Class 8 Semi Tractors and
related and derivative products; and

 

WHEREAS, the Company desires to retain Executive in his position as Chief
Financial Officer, and Executive desires to remain in this position with the
Company, subject to the terms, conditions and covenants hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive hereby agree as follows:

 

ARTICLE I EMPLOYMENT SERVICES

 

1.1 Term of Employment. Executive’s employment under this Agreement shall
continue until terminated pursuant to Section 3.1 herein (the “Employment
Term”).

 

1.2 Title and Position. During the Employment Term, Executive shall hold the
position of Chief Financial Officer. Executive’s responsibilities shall include
such duties and responsibilities as are consistent with Executive’s position as
Chief Financial Officer, and Executive shall perform such other reasonable
duties and responsibilities as are in the best interests of the Company, as are
consistent with Executive’s position and as may be reasonably assigned to
Executive by the Chief Executive Officer (“CEO”) and/or the Board of Directors
of the Company (the “Board”).

 

1.3 Activities and Duties During Employment.

 

(a) During the Employment Term, Executive shall devote Executive’s full business
time, attention, skill and energy to the business and affairs of the Company
and, to the extent reasonably necessary to discharge the responsibilities
reasonably assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities in a diligent, trustworthy and business-like manner so as to
advance the interests of the Company. Notwithstanding the foregoing, Executive
shall be permitted to devote a reasonable amount of time and effort to (i)
providing service to, or serving on governing boards of, civic and charitable
organizations, (ii) serving as an advisory board member of other companies or
corporations, and (iii) personally investing and managing personal and family
investments; but in each case, only to the extent that any of the activities
described in clauses (i), (ii) or (iii), individually or as a whole, do not (A)
require or involve the active participation of Executive in the management of
any corporation, partnership or other entity which might unreasonably interfere
with the execution of Executive’s duties hereunder, (B) include any ownership
interest in any customer or vendor of the Company unless approved by written
resolution of the Board, or (C) otherwise violate any provision of this
Agreement.

 



1

 

 

(b) Executive represents and warrants that Executive is free to maintain his
employment with the Company, and that Executive has no prior or other
commitments or obligations of any kind to anyone else or any entity that would
hinder or interfere with Executive’s obligations hereunder or the exercise of
Executive’s best efforts as an employee of the Company.

 

ARTICLE II COMPENSATION

 

2.1 Base Salary. The Company shall pay Executive a base salary (“Base Salary”)
during the Employment Term. Until such time as the Board may reasonably
determine that certain product quality and product development objectives have
been achieved, (the “85% Salary Period”), the Company shall pay Executive a
semi-monthly base salary of $7,968.75 (on an annualized basis, $191,250). At
such point as the Board may reasonably determine that the product quality and
product development objectives have been achieved, and for the remainder of the
Employment Term (the “Full Salary Period”), the Company shall pay Executive a
semi-monthly Base Salary of $9,375.00 (on an annualized basis, $225,000). The
Base Salary shall not be reduced without the prior written consent of Executive.
During the Employment Term, the Board may consider in its sole discretion
sequential increases in Executive’s Base Salary. If Executive’s Base Salary is
increased pursuant to the foregoing, the increased amount shall become the “Base
Salary” for purposes of this Agreement.

 

2.2 Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive while performing Executive’s duties
under this Agreement, subject to the Company’s policies requiring corroborating
documentation reasonably satisfactory to the Company.

 

2.3 Withholding and Deductions. All compensation payable to Executive pursuant
to this Agreement shall be subject to such withholding and deductions by the
Company as required by law.

 

2.4 Health Care and Benefit Plans. During the Employment Term, Executive shall
be eligible to participate in all health care and 401(K) benefit programs
normally available to other employees of the Company (subject to all applicable
eligibility and contribution policies and rules), as may be in effect from time
to time, including such insurance programs as may be implemented by the Company.

 

ARTICLE III TERMINATION OF EMPLOYMENT

 

3.1 Employment At Will. Executive’s employment by the Company is at-will, and
either Executive or the Company may terminate Executive’s employment with the
Company, subject to the following:

 

(a) The Company may terminate Executive’s employment at any time and for any
reason, with or without cause, by giving written notice of such termination to
Executive, designating an immediate or future termination date.

 

(b) Executive may terminate his employment by giving the Company thirty (30)
days prior written notice of termination (such thirty day notice period, the
“Termination Notice Period”). Upon such notice, the Company may, at its option,
(i) make Executive’s termination effective immediately, (ii) require Executive
to continue to perform Executive’s duties hereunder during the Termination
Notice Period, with or without restrictions on Executive’s activities, and/or
(iii) accept Executive’s notice of termination as Executive’s resignation from
the Company at any time during the Termination Notice Period. In any such case,
the Company shall pay Executive’s Base Salary under Section 2.1 and benefits
under Section 2.4 to Executive through the end of the Termination Notice Period.

 



2

 

 

(c) This Agreement also will terminate immediately without any notice upon
Executive’s death or Permanent Disability. If this Agreement is terminated
pursuant to this Section 3.1(c), the Company shall have no further obligation
hereunder or otherwise with respect to Executive except payment of Executive’s
Base Salary under Section 2.1 and benefits under Section 2.4 that have accrued
through the date of termination.

 

(d) The Company shall not be obligated to provide Executive with any
compensation or benefits beyond Executive’s termination date, other than as
required in Section 3.2 and by law.

 

3.2 Rights Upon Termination.

 

(a) Any other provision of this Agreement notwithstanding, subsections (b) and
(c) below shall not apply unless and until Executive has executed (and does not
revoke) a full and complete general release of all claims in a form provided by
the Company and acceptable by the Executive by the thirtieth (30th) day

 

(the “Deadline”) after Executive’s termination of employment (“Separation”). In
addition, subsections (b) and (c) of this Section 3.2 are conditioned upon
Executive continuing to comply with all of the restrictive covenants set forth
in Article IV of this Agreement and satisfying Executive’s post-termination
obligations under Article V of this Agreement. Executive’s failure to fully
satisfy any of the foregoing conditions shall nullify all of Executive’s rights
under Subsections 3.2(b) and (c) below.

 

(b) If (A) the Company terminates Executive’s employment for any reason other
than (i) Cause, or (ii) death or Permanent Disability, or (iii) in conjunction
with a Change in Control (as defined below), or (B) Executive terminates his
Employment for Good Reason within sixty (60) days after the occurrence of the
event constituting the basis for Good Reason (as defined below) and after giving
notice (as explained below) then, in addition to the amounts payable in
accordance with other provisions of this Agreement, the Company will pay
Executive severance pay at a rate equal to the Full Salary Period Base Salary
for a period of six (6) months following Separation. Such severance pay will be
paid in accordance with the

 

Company’s standard payroll procedures on the Company’s payroll dates, commencing
with the first payroll date following Executive’s execution of the release
described in subsection (a) above, and will be subject to all applicable
withholdings. During this severance period, Executive shall be eligible to
participate in all Company employee benefit plans and the Company will continue
to contribute towards the employee benefit plans as if Executive were still
employed except that the Company will not be required to fund a 401(k) matching
contribution or a 401(k) safe harbor contribution. At the Company’s option,
subject to Executive’s written notice of acceptance, such acceptance not to be
unreasonably withheld, the Company may remit a lump sum payment to Executive in
such amount as to provide an equivalent after-tax, after-out-of-pocket-expenses
proceeds amount to Executive in lieu of all or a portion of the severance pay
and benefits.

 

(c) If subsection (b) above applies, vesting of outstanding stock options held
by Executive shall be accelerated so that all unvested stock options shall be
fully vested as of the date of Separation.

  



3

 

 

(d) For purpose of this Section 3.2:

 

“Cause” shall mean: (i) any material breach by Executive of this Agreement or
any other written agreement between Executive and the Company, if such breach
has not been cured by Executive within 15 days of receiving written notice
thereof from the Company (if such breach is capable of being cured); (ii) any
material failure by Executive to comply with the Company’s written policies or
rules, as they may be in effect from time to time during the Employment Term, if
such failure causes material harm to the Company and has not been cured by
Executive within 15 days of receiving written notice thereof from the Company
(if such breach is capable of being cured); (iii) any negligence, willful
misconduct or any failure by Executive to materially comply with the reasonable
and lawful instructions from the Board made within the scope of the Board’s
authority in a manner that is detrimental to the Company and which has not been
cured by Executive within ten (10) days of receiving written notice thereof from
the Company (if capable of being cured); (iv) commission, conviction of, or a
plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any State by Executive if such felony (a) involves a claim of moral
turpitude, dishonesty, breach of trust or unethical business conduct, (b)
impairs Executive’s ability to perform services for the Company (in the
Company’s reasonable judgment), or (c) results in a material loss to the Company
or material damage to the reputation of the Company (in the Company’s reasonable
judgment); (v) Executive’s commission of any theft, embezzlement, fraud, or act
of material and intentional dishonesty; or (vi) any reckless or negligent
misconduct by Executive resulting in a material loss to the Company or material
damage to the reputation of the Company.

 

“Good Reason” shall mean (i) a material reduction in Executive’s job position,
responsibilities or duties, provided that neither a mere change in title alone
nor reassignment to a position that is substantially similar to the position
held by Executive prior to the reassignment shall constitute a material
reduction in job responsibilities; (ii) without Executive’s prior written
consent, the Company requires Executive to relocate to a facility or location
more than thirty (30) miles away from the location at which Executive was
working immediately prior to the required relocation; or (iii) a reduction of
more than ten percent (10%) in Executive’s then-current Base Salary except in
the case of an across the board salary reduction plan instituted by the Board as
a cost saving measure which is applicable to all executives of the Company
(which, for purposes of this provision, shall mean all employees holding a Vice
President or C-level title at the time of the salary reduction). The Executive’s
termination of employment shall not be for Good Reason unless he has provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for Good Reason, the Company has had at least thirty
(30) days from the date on which such notice is provided to cure such
circumstances, if capable of being cured, and no such cure has been made.

 

“Permanent Disability” shall mean Executive’s inability to perform the essential
functions of his position with or without reasonable accommodation for a period
of 120 consecutive days because of the Executive’s physical or mental
impairment.

 

3.3 Rights Upon a Change in Control.

 

A “Change in Control” shall be deemed to be occasioned by, and to include,
directly or indirectly, in one or more related transactions, (a) the acquisition
of all or substantially all of the issued and outstanding ownership securities
of the Company by another person or entity by means of any transaction
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation), (b) a sale or any other similar disposition of all or
substantially all of the assets of the Company, (c) the grant of an exclusive
license of all or substantially all of the Company’s intellectual property, (d)
a merger, consolidation, reorganization or recapitalization of the Company with
or into another entity in which the shareholders of the Company who held at
least a majority of the ownership securities or voting rights of the Company
immediately prior to such merger, consolidation, reorganization or
recapitalization hold less than a majority of the ownership securities or voting
rights of the surviving entity.

 



4

 

 

“Net Stock Option Proceeds” shall be deemed to be that pre-tax value that
Executive will receive, or could have received, should he choose not to exercise
his vested stock options, through exercise of his stock options upon a Change in
Control.

 

Upon a Change in Control, Executive shall receive the following pre-tax bonus
amounts:

 

$250,000 if the acquisition price is not sufficient to provide for the Company’s
preferred shareholders to recover their original share purchase amount plus any
accrued but unpaid dividends (as such dividends are defined as the “Preferred
Preference Amount” in the Amended and Restated Series A Preferred Stock Purchase
Agreement dated August 29, 2017 and as may be defined in subsequent preferred
stock offerings) as of the date of the Change in Control.

 

$500,000 less Net Stock Option Proceeds if the acquisition price is sufficient
to provide for the Company’s preferred shareholders to recover their original
share purchase amount plus any accrued but unpaid dividends but less than
$50,000,000.

 

$750,000 less Net Stock Option Proceeds if the acquisition price is greater than
$49,999,999 but less than $100,000,000.

 

$1,000,000 less Net Stock Option Proceeds if the acquisition price is greater
than $99,999,999 but less than $150,000,000.

 

$1,250,000 less Net Stock Option Proceeds if the acquisition price is
$150,000,000 or greater.

 

In each case, the acquisition price to be used to determine the bonus amount
shall be grossed up if an existing shareholder effects the Change in Control by
purchasing the portion of the Company’s ownership securities not already held by
the acquirer or that percentage of the Company’s assets not already effectively
owned by the acquirer in accordance with the following formula. Acquisition
price / percent of the Company or assets acquired = grossed up acquisition
price.

 

Further, upon a Change in Control, vesting of outstanding stock options held by
Executive shall be accelerated so that all unvested stock options shall be fully
vested immediately prior to the Change in Control date.

 

ARTICLE IV EXCLUSIVITY OF SERVICES AND RESTRICTIVE COVENANTS

 

4.1 Executive’s Acknowledgment. Executive agrees and acknowledges that, to
ensure that the Company retains the value and goodwill of the Business,
Executive must not use any Confidential Information (as hereinafter defined),
special knowledge of the Business, or the Company’s relationships with its
customers, suppliers, channel partners, vendors and employees, all of which
Executive has and will continue to gain access to through his employment with
the Company, other than in furtherance of the Executive’s legitimate job duties.
Executive further acknowledges that:

 

(a) the Company is and will continue to be engaged in the Business;

 



5

 

 

(b) the Business is highly competitive and the services to be performed by
Executive for the Company are unique and worldwide in geographic scope;

 

(c) Executive will occupy a position of trust and confidence with the Company
and possesses and will continue to acquire an intimate knowledge of Confidential
Information, including trade secrets of the

 

Company and the Company’s relationships with its customers, suppliers, channel
partners, vendors and employees;

 

(d) the agreements and covenants contained in this Article IV are essential to
protect the Company, the Confidential Information, trade secrets of the Company
(as defined in the Uniform Trade Secret Act in the form adopted in the State of
Texas) and the goodwill of the Business and are being entered into in
consideration for the various rights being granted to Executive under this
Agreement;

 

(e) the Company would be irreparably damaged if Executive were to disclose the
Confidential Information or provide services to any person or entity in
violation of the provisions of this Agreement;

 

(f) Executive acknowledges and agrees that the consideration he has and will
receive hereunder, as well as the consideration he has or will receive by virtue
of the grant of options, is adequate consideration to support the covenants and
restrictions imposed by this Article IV;

 

(g) the scope and duration of the covenants set forth in this Article IV are
reasonably designed to protect a protectable interest of the Company and are not
excessive in light of the circumstances; and

 

(h) Executive has the means to support himself and his dependents other than by
engaging in activities prohibited by this Article IV.

 

4.2 Confidential Information, Inventions, Non-Solicitation and Non-Competition.
The Executive acknowledges that he has executed a Proprietary Information,
Inventions Assignment, Non-Solicitation and Non-Competition Agreement (“PIIA”)
with the Company on August 16, 2017 and that the terms of the PIIA are
incorporated into this Agreement by reference.

 

4.3 Equitable Modification. If any court of competent jurisdiction shall deem
any provision in this Article IV too restrictive, the other provisions shall
stand, and the court shall modify the unduly restrictive provision to the point
of greatest restriction permissible by law.

 

4.4 Remedies. The Company and Executive agree that the damages that will accrue
to the Company by reason of Executive’s failure to observe any of his
obligations under this Article IV cannot be measured solely in money. Therefore,
if the Company shall institute any action or proceeding to enforce such
provisions, Executive waives the claim or defense that there is an adequate
remedy at law and agrees in any such action or proceeding not to (i) interpose
the claim or defense that such remedy exists at law, or

 

(ii) require the Company to show that monetary damages cannot be measured or to
post any bond. Without limiting any other remedies that may be available to the
Company, Executive hereby specifically affirms the appropriateness of injunctive
or other equitable relief in any such action. Executive also acknowledges that
the remedies afforded the Company pursuant to this Section 4.4 are not
exclusive, nor shall they preclude the Company from seeking or receiving any
other relief, including, without limitation, any form of monetary or other
equitable relief.

 



6

 

 

ARTICLE V POST-TERMINATION OBLIGATIONS

 

5.1 Return of Company Materials. No later than three (3) business days following
the termination of Executive’s employment for any reason, Executive shall return
to the Company all company property that is then in Executive’s possession,
custody or control, including, without limitation, all keys, access cards,
credit cards, computer hardware and software, documents, records, policies,
marketing information, design information, specifications and plans, data base
information and lists, and any other property or information that Executive has
or had relating to the Company (whether those materials are in paper or
computer-stored form), and including, but not limited to, any documents
containing, summarizing, or describing any Confidential Information.

 

5.2 Executive Assistance. During the Employment Term, Executive shall, upon
reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company in connection
with any litigation, claim, or other dispute in which the Company or any of its
affiliates is or may become a party. The Company shall reimburse Executive for
all reasonable out-of-pocket expenses incurred by Executive in fulfilling
Executive’s obligations under this Section 5.2. If Company requires cooperation
or assistance from Executive for any reason after the expiration of the
Employment Term, Executive shall use reasonable efforts to provide such
cooperation provided that (i) such cooperation does not conflict with any
then-existing employment or consulting relationships of Executive, and (ii)
Executive shall be compensated for his time at the rate of $150 per hour.

 

ARTICLE VI MISCELLANEOUS

 

6.1 Notices. Any notices, consents or other communications required or permitted
to be sent or given hereunder by either party shall, in every case, be in
writing and shall be deemed properly served if (a) delivered personally, (b)
sent by registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, (c) delivered to a nationally recognized
overnight courier service or (d) sent by facsimile or electronic transmission
(with a copy sent by first-class mail) to the other party at the addresses set
forth below:

 

If to Executive:

Greg Van de Vere

10234 Matoca Way

Austin, TX 78726

 

If to Company:

Hyliion Inc.

Attn: Thomas Healy

1202 BMC Drive, Suite 100

Cedar Park, TX 78613

 

Or such other address as may hereafter be specified by notice given by either
party to the other party. Date of service of any such notice shall be the date
such notice is personally delivered, two (2) business days after the date of
mailing if sent certified or registered mail, one (1) business day after the
date of delivery to the overnight courier service if sent by overnight courier,
one (1) business day after the date of the email when sent by e-mail between
9:00 A.M. and 5:00 P.M. Central Time or two (2) business days after the date of
the email when sent by email after 5:00 P.M. Central Time. Executive shall
promptly notify the Company of any change in his address set forth in this
Section 6.1.

 



7

 

 

6.2 Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. In the case of the Company, the successors and
permitted assigns hereunder shall include, without limitation, any affiliate of
the Company as well as the successors in interest to the Company or any such
affiliate (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise). This Agreement or any right or interest hereunder
is one of personal service and may not be assigned by Executive. Nothing in this
Agreement, expressed or implied, is intended or shall be construed to confer
upon any person other than the parties and successors and assigns permitted by
this Section 6.2 any right, remedy or claim under or by reason of this
Agreement.

 

6.3 Entire Agreement; Amendments. This Agreement and the Recitals contain the
entire understanding of the parties hereto with regard to the terms of
Executive’s employment, and supersede all prior agreements, understandings or
letters of intent with regard to the employment relationship between the parties
hereto except that the PIIA referenced in Section 4.2 above and any stock option
grants shall not be affected by this Agreement. This Agreement shall not be
amended, modified or supplemented except by a written instrument signed by each
of the parties hereto.

 

6.4 Interpretation. Article titles and section headings contained herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

 

6.5 Expenses. Each party hereto will pay all costs and expenses incident to its
negotiation and preparation of this Agreement and to its performance and
compliance with all agreements and conditions contained herein on its part to be
performed or complied with, including the fees, expenses and disbursements of
its counsel and accountants.

 

6.6 Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party or parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any party, it is authorized in
writing by an authorized representative of such party. The failure of any party
hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

 

6.7 Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

6.8 Tax Matters. Executive acknowledges that no representative or agent of the
Company has provided him with any tax advice of any nature, and Executive has
had the opportunity to consult with his own legal, tax and financial advisor(s)
as to tax and related matters concerning the compensation to be received under
this Agreement.

 

6.9 Offset. To the extent permitted by law, and to the extent that such action
will not result in the imposition of additional taxes, interest or penalties
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended, the
Company may offset any amounts Executive owes it pursuant to this Agreement or
any other written agreement, note or other instrument relating to indebtedness
for borrowed money to which Executive is a party or pursuant to any other
liability or obligation by which Executive is bound against any amounts it owes
Executive hereunder.

 



8

 

 

6.10 Execution in Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic transmission), each of which
shall be considered an original instrument, but all of which shall be considered
one and the same agreement.

 

6.11 Delivery by Electronic Transmission. This Agreement and any amendments
hereto, to the extent signed and delivered by means of electronic transmission,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto shall re-execute original forms
thereof and deliver them to the other party. No party hereto shall raise the use
of electronic transmission to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of electronic transmission, as a defense to the formation or enforceability
of a contract and each such party forever waives any such defense.

 

6.12 Governing Law; Consent to Jurisdiction; Waiver of Jury. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Texas, without regard to its conflict of law principles. For the
purposes of any suit, action, or other proceeding arising out of this Agreement
or with respect to Executive’s employment hereunder, the Parties hereto agree
to: (i) submit to the exclusive jurisdiction of the federal or state courts
located in Austin, TX; (ii) unconditionally waive any objection to venue in such
jurisdiction, and agree not to plead or claim forum non conveniens; and (iii)
waive their respective rights to a jury trial of any and such claims and causes
of action.

 

6.13 Construction. The language used in this Agreement will be deemed to be the
language chosen by Executive and the Company to express their mutual intent, and
no rule of strict construction will be applied against Executive or the Company.

 

6.14 Section 409A. The provisions of this Agreement will be construed in favor
of either being exempt from or complying with any applicable requirements of
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended,
each as necessary to prevent the imposition of any adverse consequences
contemplated by Section 409A.

 

6.15 Indemnification and Insurance. The Company shall provide Executive
reasonable and customary indemnification on the same terms and conditions it
indemnifies Board members and other executive officers as provided in its
Certificate of Incorporation as in effect on the Commencement Date. The Company
shall purchase and maintain directors and officers liability insurance at such
levels as the Board deems appropriate and providing coverage for the acts and
omissions of Executive during the Employment Term and reasonable post-employment
tail coverage. Executive shall be treated consistently with the Board with
respect to such insurance coverage.

 

9

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Hyliion Inc.         By: /s/ Thomas Healy   Name:  Thomas Healy   Title: CEO    
    Executive     /s/ Greg Van de Vere     Greg Van de Vere  

 

 

10

 

